Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/01/2021 and 10/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This is in response to the amendments filed 01/10/2021. Claims 1, 2 and 5-9 has been amended. Claims 27-42 are added. Claims 1-2, 4-9, and 27-42 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1-2, 4-9 and 27-42 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 

Bruss in view of Dasgupta teaches a non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: receiving an email addressed to a recipient who is an employee of an enterprise; determining an identity of a sender based on an analysis of the email; obtaining a first set of models that includes: (i) a first model trained using past emails sent by the sender that have been verified as non-malicious and (ii) a second model trained using past emails received by the recipient that have been verified as non-malicious, wherein the first model is trained to identify deviations in features, content, or context that are representative of changes in behavior of the sender, and wherein the second model is trained to identify deviations in features, content, or context that are representative of changes in behavior of the recipient; applying the first set of models to the email to produce a first output indicative of whether the email is representative of a malicious email.
Uriel teaches extracting a Document Object Model (DOM) for the HTML resource, and analyzing the DOM. Mahajan teaches capturing a screenshot and applying a computer vision algorithm designed to identify similarities between the screenshot and a library of verified sign-in websites. Woods teaches opening the attachment within a secure processing environment. Prakash teaches comparing the new received message characteristic pattern to the message characteristic pattern to determine whether the new received message characteristic pattern is similar to the message characteristic pattern and using the results of the comparison to 
What is missing from the prior arts is the method including: determining, based on the first output, whether the email may a malicious email; in response to a determination that the email is a malicious email, applying a second set of models to the email to produce a second output indicative of whether the email is representative of a given type of malicious email; and performing an action with respect to the email based on the second output, recited in claim 1 when considered in view of the other limitations recited by claim 1 in its entirety. Thus, claim 1 is deemed allowable over the prior art of record. The dependent claims 2 and 4-9 which further limit claim 1 are also deemed allowable by virtue of their dependency. Claim 27 recites a system which corresponds to a non-transitory computer-readable medium of claim 1, and contains at least the limitations stated above. Therefore, claim 27 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 28-34 which further limit claim 27 are also deemed allowable by virtue of their dependency. Claim 35 recites a method which corresponds to a non-transitory computer-readable medium of claim 1, and contains at least the limitations stated above. Therefore, claim 35 is also deemed allowable over the prior art of record as the same reason applied in claim 1 above. The dependent claims 36-42 which further limit claim 35 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        




/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491